IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1670
                              Filed October 5, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TREVELL DEMON BRUCE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Brook

Jacobsen, District Associate Judge.



      Trevell Bruce appeals the district court’s denial of his motion to suppress

evidence, alleging a constitutional violation of his right against unreasonable

seizures. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       We must decide whether the district court appropriately denied a motion to

suppress evidence.

       The episode underlying the motion began when Waterloo police officers

were dispatched to a battered women’s shelter on a report that one of the residents

had been harassed or assaulted at some point and two men were seen walking

through the parking lot and, later, seated in a parked sedan. The driver of the

sedan was Trevell Demon Bruce.

       One of the officers pulled up to “about a 45-degree angle to the driver’s

rear . . . corner” and turned on his “take-down” lights, which “illuminate anything in

front of you so you can see better.” His intent was to “see what their business was

in the parking lot based on the concern of the people” at the shelter. He did not

activate his “red and blue lights” because, in his view, “[i]t wasn’t a traffic stop at

this point.” As the officer began to get out of his vehicle, the sedan started “rolling

forward” and “pulling off.” The officer “got back in” and “started following” the

sedan. He “activated his top lights.” The sedan stopped. The officer directed

Bruce to put the car in park and cut the engine. Bruce instead took off at a speed

“in excess of 70” miles per hour, traveling through residential neighborhoods with

speed limits of approximately twenty-five miles per hour. In a short while, the

officer saw the sedan crashed against a garbage can but still in drive.            He

apprehended Bruce in someone’s backyard.

       The State charged Bruce with eluding. Bruce moved to suppress evidence

gained in what he contended was a warrantless seizure of his vehicle in violation

of the Fourth Amendment to the United States Constitution and article I, section 8
                                          3


of the Iowa Constitution.     The district court denied the motion following an

evidentiary hearing. Bruce agreed to a trial on the minutes of testimony, after

which the district court found him guilty. Bruce appealed.

       Both the Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution prohibit unreasonable searches and seizures.

State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). “Because [Bruce] has not

proposed a standard for interpreting our search and seizure provisions under the

Iowa Constitution differently from its federal constitutional counterpart, we will

apply the general standards as outlined by the United States Supreme Court for

addressing a search and seizure challenge under the Iowa Constitution.” Id. at

292.

       A seizure requires a “show of authority and submission to that authority.”

State v. Ivankovic, No. 15-0622, 2016 WL 3269627, at *3 (Iowa Ct. App. June 15,

2016) (citing California v. Hodari D., 499 U.S. 621, 627–29 (1991)). “A traffic stop

is unquestionably a seizure under the Fourth Amendment.” Tyler, 830 N.W.2d at

292.   Although a stop is a seizure, “a police officer may in appropriate

circumstances and in an appropriate manner approach a person for purposes of

investigating possibly criminal behavior even though there is no probable cause to

make an arrest.” Terry v. Ohio, 392 U.S. 1, 22 (1968); see also State v. Struve,

956 N.W.2d 90, 95 (Iowa 2021) (“[A]n officer [may] briefly detain a driver to

investigate whether a traffic violation has been, or is being, committed, but only if

the officer can establish reasonable suspicion for the stop.”).         “Reasonable

suspicion to support an investigatory stop requires that the officer identify specific

and articulable facts, which taken together with rational inferences from those
                                           4


facts, to reasonably believe criminal activity may have occurred.” Struve, 956

N.W.2d at 95–96 (quotations and citations omitted).

       Bruce contends “law enforcement did not have reasonable suspicion upon

which to justify the stop of [his] vehicle and but for the illegal actions of law

enforcement no crime would have occurred.” The State essentially concedes the

officer lacked reasonable suspicion “to initiate a traffic stop based on the call from

the women’s shelter.” The State instead argues the officer did not effectuate a

constitutionally protected seizure until Bruce was apprehended in the backyard.

That seizure, the State asserts, was supported by Bruce’s conduct following the

officer’s order to stop at the intersection, specifically, his decision to “elude[ ] the

officer” and “commit[ ] numerous traffic violations in the process.”

       As noted, a seizure requires a show of authority. We question whether

there was a constitutional show of authority when the officer turned on his “take-

down” lights and parked at an angle behind the sedan in the parking lot. See State

v. Fogg, 936 N.W.2d 664, 667–69 (Iowa 2019) (finding no seizure where the officer

“never activated the emergency lights on his vehicle” and “parked at least twenty

feet away from [the defendant’s] parked vehicle.”); State v. Wilkes, 756 N.W.2d

838, 844 (Iowa 2008) (stating “the use of ordinary headlights at night is simply not

coercive in the same manner as the activation of emergency lights which invoke

police authority and imply a police command to stop and remain,” and stating “[t]he

fact that [the officer] parked behind the vehicle driven by [the defendant] also d[id]

not convert the encounter into a seizure” because “the ability of [the defendant] to

drive away was not substantially impaired.”). But assuming the officer’s conduct
                                         5


amounted to a show of authority, Bruce did not submit to it. He ignored the officer’s

presence and maneuvered his car toward the street.

       The officer followed, activating his overhead lights. Arguably, the flashing

lights constituted a show of authority. See State v. Harlan, 301 N.W.2d 717, 720

(Iowa 1981) (“The use of sirens, flashing lights or other signals to pull a moving

vehicle to the side of the road might also constitute a show of authority that is a

seizure.” (citation omitted)). But again, Bruce did not submit to it. Despite being

told to cut his engine, he accelerated down the road.

       As Bruce sped away, the officer took off after him, with his overhead lights

flashing and his siren blaring. This was an indisputable show of authority. See

Ivankovic, 2016 WL 3269627, at *4 (“At the earliest here, any seizure occurred

when the officer directed [the defendant] to shut off the ignition and removed his

seat belt.”).   Bruce did not yield to that authority, continuing his flight along

residential roads until he crashed the vehicle. Because Bruce did not submit to

the officer’s authority, no seizure occurred. See Hodari, 499 U.S. at 629 (holding

that even if the officer’s pursuit “constituted a ‘show of authority’ enjoining [the

defendant] to halt, since [the defendant] did not comply with that injunction he was

not seized until he was tackled”); Brower v. Inyo Cnty., 489 U.S. 593, 596 (1989)

(“The pursuing police car sought to stop the suspect only by the show of authority

represented by flashing lights and continuing pursuit; and though he was in fact

stopped, he was stopped by a different means—his loss of control of his vehicle

and the subsequent crash.       If, instead of that, the police cruiser had pulled

alongside the fleeing car and sideswiped it, producing the crash, then the
                                            6


termination of the suspect's freedom of movement would have been a seizure.”).

In the absence of a seizure, the Fourth Amendment was not implicated.

       It matters little that the officer’s initial show of authority in the parking lot and

as he began to pursue Bruce was not supported by reasonable suspicion. As the

Supreme Court stated, “Unlawful orders will not be deterred . . . by sanctioning

through the exclusionary rule those of them that are not obeyed.” Hodari, 499 U.S.

at 627.

       We are left with Bruce’s argument that the stop was pretextual.                 The

supreme court has stated, “unlimited discretion to stop vehicles on the open road

may give rise to allegations of racial discrimination.”         State v. Coleman, 890

N.W.2d 284, 287 (Iowa 2017). At the same time, the court has reaffirmed that “the

officer’s subjective motivations are irrelevant under the Fourth Amendment to the

United States Constitution so long as there is probable cause to support the stop.”

State v. Brown, 930 N.W.2d 840, 846 (Iowa 2019). In evaluating whether to adopt

a different standard under the Iowa Constitution, the court “acknowledge[d] that

police discretion can lead to racial profiling” but concluded the objective test

applied in the Fourth Amendment context, together with other protections including

district court assessments of officer credibility, would mitigate the risk of “abuse of

authority.” Id. at 849. Applying an objective test, the officer’s motivation in parking

behind Bruce and pursuing him is immaterial to the analysis of whether a seizure

occurred.   And, as discussed, the apprehension of Bruce was supported by

probable cause in the form of numerous traffic violations, documented on the

officer’s dash camera video.
                                     7


      We conclude Bruce was not seized until he was apprehended. We affirm

the district court’s suppression ruling and Bruce’s conviction, judgment, and

sentence for eluding.

      AFFIRMED.